Citation Nr: 0523307	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  94-01 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sinusitis.  

2.  Entitlement to an initial compensable rating for 
residuals of a laceration of the dorsal aspect of the left 
hand.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1978 to September 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that rating decision the RO, in pertinent part, 
granted service connection for hypertension, sinusitis and 
residuals of laceration of the dorsal aspect of the left 
hand.  The RO assigned a noncompensable rating for each 
disability from the day following separation from service in 
September 1992.  The veteran disagreed with the 
noncompensable ratings.  

During the course of the appeal, in a rating decision dated 
in July 2000, the RO assigned a 10 percent rating for 
hypertension effective in April 1998, and the veteran 
continued his appeal on that and the other increased rating 
claims.  The RO certified the case to the Board in July 2004, 
and in August 2004, the Board remanded the case to the RO for 
further development including scheduling the veteran for a 
hearing before a Veterans Law Judge from the Board.  The 
hearing was held at the RO before the undersigned in October 
2004.  

In a decision dated in January 2005, the Board denied 
entitlement to an increased rating for hypertension, to 
include a compensable initial disability rating prior to 
April 9, 1998, and a rating in excess of 10 percent on and 
after April 9, 1998.  At the same time, the Board remanded 
the claims regarding the ratings for the veteran's service-
connected sinusitis and the laceration residuals to the RO 
via the Appeals Management Center (AMC) for additional 
development.  Those issues have now been returned to the 
Board for further appellate consideration.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit; 
relevant evidence necessary for an equitable disposition of 
the issues on appeal has been obtained.  

2.  The veteran's service-connected sinusitis is manifested 
primarily by approximately three non-incapacitating episodes 
per year characterized by congestion, headaches, pain, and 
sometimes purulent discharge; the disability is no more than 
moderate.  

2.  Prior to September 12, 2000, the veteran's residuals of a 
laceration of the dorsal aspect of the left hand were 
manifested primarily by a well-healed, nontender scar with no 
evidence that the scar resulted in functional limitation of 
the left hand.  

3.  From September12, 2000, with resolution of reasonable 
doubt in favor of the veteran, residuals of a laceration of 
the dorsal aspect of the left hand have been shown to include 
pain at the scar site on prolonged and repetitive use 
analogous to a tender scar.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating, but no 
more, for the veteran's service-connected sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.97 Diagnostic Codes 6512, 
6514 (2004); 38 C.F.R. § 4.97 Diagnostic Codes 6512, 6514 
(1995).  

2.  Prior to September 12, 2000, the criteria for an initial 
compensable rating for residuals of a laceration of the 
dorsal aspect of the left hand were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001).  

3.  As of September 12, 2000, the criteria for an initial 
rating of 10 percent for residuals of a laceration of the 
dorsal aspect of the left hand have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.3, 4.20, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  The VCAA and 
its implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, the veteran has been provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claims.  The Board finds that in discussions contained 
in the initial rating decision dated in August 1993, in the 
statement of the case issued in December 1993 and in the 
supplemental statements of the case dated in February 1998, 
July 2000, July 2003, and July 2005, as well as in discussion 
at the October 2004 hearing and in correspondence to the 
veteran VA has provided the veteran with sufficient 
information to notify him of the evidence necessary to 
substantiate his claims.  

Further, in a letter dated in October 2002, the RO notified 
the veteran that to establish an increased rating for a 
service-connected condition, the medical evidence must 
demonstrate a greater level of disability than previously 
assessed in accordance with specific criteria for the 
particular disability.  The RO notified the veteran that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims and would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO told the veteran 
that he must give VA enough information about the records so 
that VA could request them from the agency or person who had 
them told him that it was still his responsibility to support 
his claims with appropriate evidence.  The RO notified that 
veteran that evidence needed from him was evidence showing 
his service-connected conditions had increased in severity 
and that he should tell VA about any additional information 
or evidence that he wanted VA to try to get for him.  The RO 
notified the veteran that he should send the information 
describing additional evidence or the evidence itself to the 
RO.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that the RO did not explicitly request that 
the veteran submit any evidence in his possession that 
pertains to his claims.  The Board finds, however, that the 
RO's October 2002 letter was in substantial compliance with 
the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b), because when read as a whole it notified the 
veteran that he should submit or identify any additional 
evidence supporting his claims and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination in the 
claims.  The initial determination in August 1993 was 
obviously many years before the passage of the VCAA in 
November 2000.  Nonetheless, upon review of the record in its 
entirety, it is the judgment of that Board that during the 
course of the appeal VA has made reasonable efforts to 
develop the claims and has provided the veteran with notice 
that complies with the requirements of the VCAA.  The veteran 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  The Board finds that the failure to provide the veteran 
with all of the kinds of notice outlined in the VCAA prior to 
the initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained service medical 
records and the veteran also submitted copies of such 
records.  In addition, the RO obtained VA treatment records 
and provided the veteran with VA examinations.  The veteran 
testified at a hearing before the undersigned in 
October 2004.  The veteran has submitted military and private 
medical records and has not indicated that he has or knows of 
any additional information or evidence that would support his 
claims. 

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Increased disability ratings - in general

As noted in the Introduction, in its August 1993 rating 
decision, the RO granted service connection for sinusitis and 
residuals of a laceration of the dorsal aspect of the left 
hand and assigned a noncompensable rating for each disability 
effective from the day following separation from service in 
September 1992.  The veteran contends that the disabilities 
warrant higher ratings and that they have increased in 
severity over time.  

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

Sinusitis

The veteran's service-connected sinusitis has historically 
been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6512 
of the VA Rating Schedule, for chronic frontal sinusitis.  
The Board notes that frontal sinusitis is rated in the same 
fashion as pansinusitis, ethmoid, maxillary, and sphenoid 
sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6513, and 6514.  

During the course of this appeal, VA made substantive changes 
by regulatory amendment to the schedular criteria for 
evaluating diseases of the respiratory system.  The new 
regulations became effective October 7, 1996; see 61 Fed. 
Reg. 46,720.  While the veteran was granted service 
connection based upon the old regulations, the RO 
subsequently continued the noncompensable rating under the 
revised rating criteria.  

Where pertinent statutes or regulations change while a claim 
is pending, the Board must consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether the disability warrants and increased 
evaluation.  VA's General Counsel has determined that amended 
rating criteria, if favorable to the claim, may be applied 
only for periods from and after the effective date of the 
regulatory change.  The veteran does, however, get the 
benefit of having both the old and new regulations considered 
for the applicable periods after the effective date of the 
change.  See VAOPGCPREC 3-00.  That guidance is consistent 
with longstanding statutory law to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

As a result, the Board will review the veteran's disability 
under the old and new criteria.  The Board notes that the RO 
evaluated the veteran's claim under the old regulations in 
making its rating decision dated August 1993, and in the 
December 1993 statement of the case evaluated the claim using 
the old regulations.  In the February 1998 and subsequent 
supplemental statements of the case, the RO evaluated the 
sinusitis claim using the revised rating criteria.  At every 
step, the veteran was afforded an opportunity to comment on 
the RO's action.  Accordingly, there is no prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria in effect prior to October 7, 1996, 
chronic frontal sinusitis with X-ray manifestations only, 
symptoms mild or occasional, warranted a noncompensable 
rating.  38 C.F.R. § 4.97 Diagnostic Code 6512 (1995).  
Moderate chronic frontal sinusitis with discharge or crusting 
or scabbing, and infrequent headaches, warranted 10 percent 
evaluation.  Id.  A 30 percent evaluation required severe 
chronic frontal sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  Id.  
Postoperative chronic frontal sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
warranted a 50 percent evaluation.  Id.  

Under the revised regulations, effective from October 7, 
1996, chronic frontal sinusitis detected by X-ray only 
warrants a noncompensable evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2004).  A 10 percent evaluation 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 30 percent 
evaluation requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 50 percent evaluation is warranted for sinusitis following 
radical surgery with chronic osteomyelitis, or for near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id.  That is the highest 
rating under this code section.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.97, note following Diagnostic 
Code 6514 (2004).  

Review of the record shows that the veteran was treated for 
sinusitis on multiple occasions in service.  On occasions 
when the assessment was sinusitis, the symptoms included 
congestion, postnasal drip, injected pharynx and nasal 
mucosa, sinus tenderness and sometimes headaches.  Treatment 
included decongestants, antihistamines and sometimes 
antibiotics.  In the months prior to service discharge, 
service medical records document an acute exacerbation of 
sinusitis in May 1992 when the veteran reported chronic 
stuffiness and headaches.  Examination revealed swollen 
turbinates, thickening of nasal mucous and tenderness of the 
frontal sinuses.  Treatment included antihistamines and a 10-
day course of antibiotics.  At the veteran's service 
separation examination in June 1992, the examiner noted that 
the veteran reported chronic sinus congestion and that he was 
taking antihistamines and decongestants that had been 
prescribed for the condition.  

At a VA examination in December 1992, the veteran reported he 
was taking decongestants.  Examination revealed no drainage 
of the sinuses, and a radiologist described X-rays of the 
sinuses as unremarkable.  The clinical diagnosis was history 
of sinusitis.  VA medical records show that the veteran was 
seen at an outpatient clinic in March 1993 with complaints of 
a sore throat, difficulty swallowing and difficulty hearing 
from the left ear for several months.  Examination revealed 
no oropharyngeal exudates.  The diagnostic impression was 
history of recurrent sinusitis.  In November 1993, the 
veteran complained of frontal headaches and bloody nasal 
discharge.  The impression was chronic sinusitis, and the 
veteran was referred for an ear, nose, and throat (ENT) 
consultation.  X-rays in November 1993 showed no radiographic 
evidence of sinusitis.  In December 1993, the veteran 
complained of a productive cough with thick greenish mucus 
over the past week.  The examiner prescribed cough syrup and 
nasal spray.  

At the VA ENT consultation in January 1994, the veteran gave 
an approximate 10-year history of sinus problems and 
described his symptoms as left otalgia, dental pain, 
bilateral nasal congestion, yellow postnasal drip, and 
bifrontal headaches.  Examination revealed wavy septal 
deviation.  The assessment was chronic sinusitis, and the 
physician prescribed Vantin, an antibiotic.  At an ENT clinic 
visit in April 1994, the veteran was noted to have symptoms 
of vasomotor rhinitis.  When seen in the ENT clinic in June 
1994, the veteran reported short-term relief with 
medications.  He reported frontal headaches and retro-orbital 
pain, intermittently, and associated with clear rhinorrhea.  
He said it lasted all day for up to two to three days.  He 
also reported postnasal drip, bilateral nasal obstruction, 
watery, itchy eyes, and sniffling.  Examination of the nose 
revealed enlarged turbinates and erythematous mucosa.  The 
impression was allergic rhinitis.  The plan was to continue 
Seldane and Vancenase and to consider possible septoplasty 
and turbinoplasty.  In September 1994, the veteran reported 
continuing symptoms of chronic sinusitis.  

When the veteran was seen in the VA ENT clinic in February 
1995, he was noted to have long-standing nasal congestion.  
It was also noted that a computed tomography (CT) study had 
shown a small maxillary cyst, but was otherwise "OK."  It 
was also noted that allergy testing had been negative and 
that he had been on antihistamines, which were not effective.  
The impression after examination was rhinitis, and the 
physician prescribed Vancenase spray and Dimetapp.  At a 
follow-up visit in mid-April 1995, the nasal mucous was 
edematous with clear drainage, and the soft palate was boggy 
and ptotic.  The impression was nasal obstruction secondary 
to inferior turbinate hypertrophy.  The physician prescribed 
a decongestant, Entex LA, to be taken twice daily, as needed.  

At the VA ENT clinic in late May 1995, the veteran stated he 
felt "clogged up" with mild bilateral ear pain.  He also 
reported postnasal drip and frequent sore throats.  He 
complained of waking up at night secondary to thick postnasal 
drip.  He also noted tightness and pressure between his eyes 
and in his cheeks.  On examination, the physician noted 
irregular nasal septal deviation and prominent turbinates, 
bilaterally.  The assessment was nasal congestion, and the 
plan was to go forward with septoplasty and turbinoplasty.  

A VA operation report shows that the veteran underwent 
septoplasty and a bilateral inferior turbinoplasty in August 
1995.  In the report, the surgeon noted that the veteran had 
a history of chronic sinus complaints and nasal obstruction, 
with persistent trouble despite medical therapy.  It was also 
noted that allergy testing had been negative and that a CT 
scan of the sinuses in January 1995 showed a left maxillary 
cyst, but was otherwise negative.  The final diagnosis after 
surgery was nasal obstruction secondary to nasal septal 
deviation and inferior turbinate hypertrophy.  

The veteran returned to the VA ENT clinic in late November 
1995.  He said he was doing well with good air movement 
through the left nostril, somewhat less through the right 
nostril.  He complained of mild congestion and frontal sinus 
pressure with aural fullness, but no postnasal drip.  On 
examination, the sinuses were nontender.  The left turbinate 
was small with mild crusting, and the right turbinate was 
slightly enlarged with erythematous mucosa.  The assessment 
was stable, postoperatively, and allergic rhinitis.  The 
physician prescribed resumption of Entex LA and Vancenase 
spray.  

A progress note from the ENT clinic dated in February 1996 
shows that the veteran continued to complain of decreased 
airflow of the right nasal passage compared to the left.  He 
also reported occasional postnasal drip.  The veteran said he 
was getting only minimal results with Vancenase and stated 
that he did not like the side effects of Entex.  The 
assessment after examination was status post 
septoplasty/turbinoplasty, still some residual congestion and 
postnasal drip.  The physician recommend that the veteran 
discontinue the prescribed medications for one month, and 
then restart Vancenase spray, twice daily.  

At a VA examination in January 1997, the veteran was noted to 
have a history of a septoplasty and turbinoplasty in 1995 for 
nasal congestion, postnasal drainage and septal deviation.  
The examiner noted the veteran did well initially with nasal 
breathing, but still complained of rhinorrhea, thick, choking 
postnasal drainage, occasional left-sided headache, and aural 
fullness.  His medications were reported to include Tylenol, 
as needed, and over over-the-counter nasal decongestants, 
occasionally.  The veteran stated that he had quit using the 
nasal steroid medicine.  After examination, the impression 
was rhinorrhea, postnasal drainage, and frequent congestion, 
status post septoturbinoplasty with no significant anatomical 
abnormalities other than inflamed mucosa and mild tympanic 
membrane retraction.  The physician recommended the veteran 
be placed on maximum topical steroid medicine and possibly a 
nonsedating antihistamine.  He said that a trial of atrovent 
nasal spray might be appropriate to decrease the rhinorrhea 
and that if this medical therapy failed, a repeat CT scan of 
the sinuses would be appropriate as the veteran complained of 
intermittent headaches.  He said that if the sinuses were 
clear on CT examination, a referral to neurology would be 
indicated for the headaches.  

In a rating decision dated in February 1998, the RO denied 
service connection for postoperative residuals of nasal 
septal deviation with septoplasty and bilateral inferior 
turbinoplasty.  The veteran did not appeal that decision.  

At a VA psychiatric examination in April 1998, the veteran 
was noted to have a history of chronic sinusitis and to be 
taking sinus medications.  The examination did not include 
physical findings. The Axis II diagnoses included chronic 
sinusitis and status post septoplasty.  

The radiologist's impression following a July 1998 VA CT 
maxillofacial study with contrast was:  retention cysts 
versus polyps in the left maxillary antrum posteromedially, 
somewhat enlarged from a prior examination in November 1994; 
resolution of rounded soft tissues opacities in the right 
maxillary antrum with no residual disease, no evidence for 
acute sinusitis; and minimal mucosal thickening in the left 
sphenoid sinus.  

At a VA outpatient visit in May 2000, the veteran complained 
of nasal congestion, green nasal discharge, and frontal 
headaches for the past week.  On examination, the nasal 
mucosa was boggy and erythematous.  The assessment was 
sinusitis, and the physician prescribed amoxicillin and 
Beconase nasal spray.  A CT scan of the paranasal sinuses in 
May 2000 showed that the fontal sinuses were well pneumatized 
without significant disease.  The ethmoids were also 
unremarkable.  The sphenoids were well pneumatized aside from 
very minimal focal mucosal thickening on the left side.  
There were at least two somewhat rounded soft tissue 
opacities within the posterior medial portion of the left 
antrum that were somewhat enlarged, representing either a 
polyp or retention cyst.  It was noted that the polyps and/or 
retention cysts in the posterior portion of the right 
maxillary antrum had resolved without residual disease.  The 
physician stated there was no bony destruction or expansion 
of the sinuses.  

At a VA examination in September 2000, the veteran reported 
that subsequent to his nasal surgery he had had fewer 
infections, but sill complained of frequent, left-sided 
congestion, which increased at night.  He was noted to be on 
prescription decongestants and to also use Vancenase spray, 
but complained that the combination seemed to give him 
headaches.  The veteran reported that his most recent 
antibiotic treatment for a sinus problem had been in the fall 
of 1999.  On examination, there was injected nasal mucosa, 
bilaterally.  The right nare was obstructed approximately 
50 percent and the left was obstructed approximately 
90 to 95 percent.  There was scant discharge.  The pharynx 
seemed to be slightly erythematous with a slight postnasal 
drip.  The sinus areas were nontender to palpation.  The 
impression was history of chronic sinus problems, left side 
worse than right, with evidence of congestion.  The examiner 
stated that X-rays of the sinuses were normal.  

At a VA examination for hypertension in November 2002, the 
veteran reported almost constant nasal stuffiness and 
congestion with occasional earaches, facial pain, and 
headaches.  He said he had symptoms almost every day of the 
year.  He reported partial relief by the use of decongestants 
and nonsteroidal anti-inflammatory drugs.  The veteran 
reported that he blew his nose frequently every day, picked 
his nose frequently and had occasional brief nosebleeds as a 
result.  On examination, the examiner stated that the nasal 
mucosa appeared to be slightly redder than normal, but were 
otherwise normal without excessive swelling or mucous 
collection.  He noted that the turbinates had been surgically 
reduced in size and did not currently represent any 
obstruction.  

In November 2002, two days following the above-cited VA 
examination, the veteran was seen in a VA outpatient clinic 
with complaints of nasal congestion and a cough with green 
sputum.  He gave a history of those symptoms over the past 
two weeks associated with frontal headaches.  On examination, 
the nasal mucosa was boggy, and there was frontal sinus 
tenderness.  The assessment was acute sinusitis.  The 
physician prescribed amoxicillin for ten days and also 
prescribed Sudafed.  

VA outpatient records show that in July 2001 the veteran 
reported that his nasal congestion was not better and that he 
had clear nasal discharges and postnasal drip.  On 
examination, the nasal mucosa was boggy.  The assessment was 
allergic rhinitis.  The physician prescribed Beconase, which 
he noted the veteran had not been using.  

In March 2002, the veteran was seen at the VA outpatient 
clinic with complaints of nasal congestion and green nasal 
discharges.  He gave a history of nasal congestion, yellowish 
nasal discharges and frontal headaches for the past six 
weeks.  The veteran reported that he had been using Beconase 
as ordered.  On examination, the nasal mucosa was boggy and 
erythematous.  There were no oropharyngeal lesions, and the 
tympanic membranes were normal.  The assessment was acute 
sinusitis, and the physician prescribed amoxicillin.  

Office notes from Arthur Charmatz, M.D., show that he was the 
veteran in April 2003 when the veteran stated he had a sinus 
infection.  The veteran complained he had had headaches and 
could not sleep because his face felt very full in that area.  
He also reported that his eyes and nose were irritated and he 
felt overall miserable from the sinuses.  On examination, the 
tympanic membranes were somewhat full and erythematous, the 
right greater than the left.  The right nasal mucosa was 
markedly inflamed compared to the left, and the pharyngeal 
mucosa was inflamed.  The assessment was sinus and allergic 
rhinitis.  Dr. Charmatz prescribed an antibiotic, Tequin, for 
two weeks and an antihistamine, Mescolor.  

The veteran saw Dr. Charmatz in March 2004 with complaints of 
sinus problems.  On examination, the tympanic membranes were 
slightly full, and the pharyngeal mucosa was erythematous.  
The assessment was mild sinusitis.  Dr. Charmatz gave the 
veteran Flonase plus Mescolor.  In May 2004, the veteran saw 
Dr. Charmatz with complaints of a cold and cough stating he 
had not felt well for the last few days.  On examination, the 
right tympanic membrane was slightly erythematous.  Nasal 
mucosa was boggy, more on the right than the left, and 
pharyngeal mucosa was quite inflamed, more on the left than 
the right.  The assessment was acute pharyngitis.  Dr 
Charmatz prescribed Tussinonex cough syrup, and Levaquin, an 
antibiotic.  Dr. Charmatz told the veteran to get over-the-
counter Claritin.  He also noted that the veteran had 
Flonase, which he had not used.  Dr. Charmatz said the 
veteran needed to use this.  

At his October 2004 hearing, the veteran testified that he 
had received medical treatment for his sinuses in 
approximately June or July 2004 and that he had submitted 
those medical records.  He testified that he was prescribed a 
decongestant and a nasal spray for allergies and that those 
medications, which he took on a daily basis, helped his 
symptoms a lot.  He described his symptoms as having trouble 
breathing because of nasal congestion, some nosebleeds and 
some crusting.  He said that two weeks before the hearing he 
had talked to the doctor because of he had problems breathing 
at night and felt he was choking because of the drainage.  He 
testified that he had not realized that he could refill his 
prescriptions, but that the doctor did that for him over the 
telephone.  He testified that everything was going pretty 
well currently but that he had to make sure he used the nasal 
spray and took the decongestant.  He testified that the 
medications helped the congestion as well as his headaches 
and the nosebleeds.  

At a VA examination in February 2005, the veteran reported 
having had a runny, stuffy nose and excessive mucous 
frequently over the past 20 years, which was usually treated 
successfully with over-the-counter antihistamine as well as 
Flonase.  He reported that two or three times in the past he 
had had episodes including fever and facial pain leading to 
the use of antibiotics.  The veteran stated that the last 
such episode was about two years ago.  On examination there 
was slight redness of the nasal mucosa.  Both nasal passages 
were patent without significant swelling or mucous 
accumulation.  The oropharynx appeared normal except for 
slight reddening of the posterior wall of the pharynx.  The 
diagnosis was history of recurrent allergic rhinitis with 
occasional progression to sinusitis, but currently normal 
examination.  

On review of the record, the Board notes that the symptoms of 
congestion, postnasal drip, injection of the nasal mucosa and 
pharynx, sinus tenderness and headaches associated with the 
veteran's sinusitis during service continued after service.  
The post-service medical records include occasions when the 
symptoms of congestion, rhinorrhea and drainage, and 
erythematous mucosa were present when the assessment was 
either rhinitis or sinusitis, and the examiner at the 
February 2005 examination noted that the veteran had a 
history of recurrent allergic rhinitis with occasional 
progression to sinusitis.  In this regard, the Board notes 
that allergy testing has reportedly been negative and that 
the veteran's symptoms resumed some months after his 
septoplasty and turbinoplasty for which service connection 
has not been granted.  While service connection has been 
established for sinusitis, service connection has not been 
granted for any rhinitis.  The Court has held that the Board 
is precluded from differentiating between symptomatology 
attributed to a service-connected disability and a non 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  As examiners have not consistently differentiated 
between symptomatology associated with the service-connected 
sinusitis versus that associated solely with any nonservice-
connected rhinitis, the Board will attribute the reported 
symptoms to the veteran's service connected sinusitis.  

On review of the record, the Board finds that the veteran's 
sinusitis is manifested primarily by approximately three non-
incapacitating episodes per year characterized by congestion, 
headaches, pain and sometimes purulent discharge.  Upon 
review of the objective medical evidence of record, the Board 
is of the opinion that a 10 percent evaluation may be 
assigned for the veteran's service-connected sinusitis.  
While the medical records do not clearly document three 
separate episode of sinusitis per year, they indicate that 
the veteran has had continuing and essentially constant 
symptoms of congestion and discharge requiring nearly 
constant treatment with decongestants with periodic flare-ups 
including headaches, pain, and purulent discharge requiring 
treatment with antibiotics.  Resolving all doubt in favor of 
the veteran, the Board finds that the veteran's symptoms 
equate to approximately three non-incapacitating episodes of 
sinusitis per year.  This, in the Board's view, more closely 
approximates the criteria for a 10 percent rating than for a 
noncompensable rating under either the prior or revised 
rating criteria, remembering that the revised rating criteria 
call for a noncompensable rating for sinusitis detected by 
X-ray only and that under the prior rating criteria X-ray 
manifestations only, or mild or occasional symptoms warrant a 
noncompensable rating.  With application of the provisions of 
38 C.F.R. § 4.7, the Board concludes that the criteria for a 
10 percent for sinusitis are met under the prior or revised 
rating criteria.  

The evidence of record does not, however, support more than 
a 10 percent rating for the veteran's sinusitis under either 
the prior or revised regulations.  There is no evidence that 
the veteran experiences the equivalent of more than six non-
incapacitating episodes per year of sinusitis and he does not 
claim such.  Further, the evidence does not show that he has 
ever experienced an incapacitating episode requiring four to 
six weeks of antibiotic treatment.  One or the other of these 
criteria must be met or approximated for a 30 percent rating 
under the revised rating criteria.  Also, there is no showing 
that his disability is more than moderate, and the evidence 
does not show, for example, that the symptoms can be said to 
meet or approximate a severe disability picture because it 
does not show that he has severe and frequent headaches, that 
he has frequent purulent discharge, or that he has frequent 
crusting reflecting purulence, which would be required for a 
30 percent rating under the prior rating criteria.  

Further, the 50 percent rating is not for consideration under 
either the prior or revised rating criteria, where both sets 
of criteria require the veteran to have had at least one 
sinus surgery.  While the veteran has referred to having had 
surgery for his sinuses, the 1995 operation report shows that 
the veteran underwent septoplasty and bilateral inferior 
turbinoplasty, which did not involve the sinuses, and service 
connection has specifically been denied for postoperative 
residuals of the veteran's congenital nasal septal deviation 
with septoplasty and bilateral inferior turbinoplasty.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

On review of the record, the Board finds that the symptoms of 
the veteran's sinusitis and their severity have remained 
essentially the same throughout the appeal period, and there 
has been no showing of variation to the extent that those 
symptoms, their frequency or severity would allow a rating in 
excess of 10 percent for the service-connected sinusitis at 
any time during the appeal period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports a 10 percent 
rating for the veteran's service-connected sinusitis 
throughout the appeal period but that the preponderance of 
the evidence is against an initial rating in excess 
10 percent.  

Residuals of a laceration of the dorsal aspect of the left 
hand

The veteran contends that he should be awarded more than a 
noncompensable rating for the scar on the dorsal aspect of 
his left hand that resulted from a laceration injury in 
service.  

Service medical records show that in August 1978 the veteran 
sustained a laceration on the dorsum of his left hand.  The 
medical records show that eight stitches were used to close 
the laceration, and the veteran was put on a profile for 
seven days.  When the veteran was seen for suture removal 
nine days after cutting his hand, he complained of pain.  The 
examiner described the hand as well healed and removed the 
sutures.  The assessment was laceration, left hand, and the 
examiner prescribed limited use of the left hand for 
48 hours.  The veteran was seen at a troop medical clinic 
three days later.  The examiner stated that the laceration 
did not close well at all.  The assessment was old laceration 
to the left hand.  The laceration was cleaned with Betadine, 
a dressing was applied, and the veteran was returned to duty.  
At the veteran's service separation examination in June 1992, 
the examiner noted a scar on the dorsum of the left hand.  

At a VA examination in December 1992, the veteran reported a 
history of an injury in service involving a laceration 
between the fourth and fifth metacarpals of this left hand.  
He stated that the laceration was cleansed and sutured and 
described no further wound problems.  The veteran noted some 
occasional weather changes, but otherwise noted no problems.  
Examination revealed a 4-centimeter well-healed laceration on 
the dorsum of the veteran's left hand between the fourth and 
fifth metacarpals.  The physician reported that the veteran's 
had 5/5 grip strength in the left hand, and the physician 
said there were no functional deficits.  The diagnosis was 
history of laceration dorsum of left hand, appears well 
healed.  

A VA medical certificate shows that in April 1996 the veteran 
reported that his feet and knees were bothering him and that 
his left eye was blurring.  He also complained of pain to his 
left hand.  He said this was not a new problem but he had not 
had transportation to the clinic.  The physician who saw the 
veteran noted that he had been seen in the rheumatology 
clinic and had been given prescriptions for amitriptyline and 
Tylenol.  He also noted that the veteran had a history of 
fibromyalgia, and his diagnostic impression was fibromyalgia.  
He planned to refer the veteran to the podiatry clinic and to 
the orthopedic clinic.  Subsequent records show that the 
veteran was seen in the orthopedic clinic two days later and 
at that time complained of painful knees; there was no 
mention of the left hand.  

At a VA examination in January 1997, the veteran reported 
that he often had left hand pain that awakened him at night 
as well as paresthesias in the ulnar three digits.  On 
examination, there was a well-healed 3.5-centimeter scar on 
the dorsal aspect of the left hand between the fourth and 
fifth metacarpal head.  The scar was nontender to palpation, 
and there was no tenderness to deep palpation.  There was 
full range of motion in the metacarpophalangeal joints of the 
small and ring fingers.  There was a positive Tinel's sign 
along the ulnar nerve at the wrist.  The impression was 
status post laceration of the dorsal aspect of the left hand, 
healed.  The examiner noted that the veteran currently 
experienced paresthesias in the ulnar distribution of the 
left hand, which, on examination, was consistent with 
possible compression of the ulnar nerve in Guyon's canal or 
possible neuroma formation at the laceration site.  

At a VA examination in March 1998, the veteran reported 
numbness involving the second and third fingers on both the 
left and right hands.  He said the numbness occurred 
occasionally.  He said pain would occur if he held his hands 
stiffly against something or if he grabbed hold of something.  
He said the pain was predominantly in his fingers and did not 
go up into the arm itself with any significance.  He said 
that it did not seem to occur while holding his hands at 
rest.  The assessment after examination was carpal tunnel.  
The examiner said that physical examination demonstrated 
positive Tinel's sign involving both wrists.  

At a VA examination in September 2000, the veteran's only 
complaint with respect to the laceration of his left hand was 
pain with prolonged grip and pain with cold and wet weather.  
He said he used Motrin on occasion when the hand caused 
problems, but indicated that it did not seem to interfere 
with function.  Examination of the left dorsal hand revealed 
a 3.5-centimeter by 1-centimeter scar on the dorsal fifth 
metacarpal area.  It was nontender to palpation and smooth in 
texture.  There was no ulceration or breakdown of the skin.  
The scar was slightly depressed, but the examiner said he 
noted no significant tissue loss.  The scar was lightly 
hyperpigmented when compared to the surrounding skin.  The 
examiner said it was only minimally disfiguring.  There was 
no evidence of limitation of function; the veteran was able 
to make a normal grip and had normal strength of the grip.  
The impression was history of scar on the dorsal left hand, 
minimally cosmetically disfiguring.  The examiner said there 
was no obvious functional problem although the veteran 
complained of a problem with pain with prolonged use of the 
hand.  The examiner said that no further testing was 
indicated.  

At the October 2004 hearing, the veteran testified that in 
his work as a custodian he had a constant aching pain in his 
left hand and that if he did lifting, his scar would get kind 
of reddish and he could feel a knot under it.  He said that 
when he drove for a long time, it also bothered him.  He said 
that when he worked all day at his custodian job his left 
hand would swell and ache when he did things like lifting and 
mopping.  He testified that he was currently a service truck 
driver.  The veteran testified that his left hand still gave 
out when he tried to help lift something on his new job.  The 
veteran testified that the scar is tender to touch and he 
said that he sometimes had a little hard swelling there.  He 
testified that icing the spot decreased the intensity of the 
pain and that he took an aspirin and kept going.  He 
testified that the pain was right around the scar and that he 
had loss of strength in his hand, and he said he thought his 
symptoms had become worse since he had last been examined.  

At a VA examination in February 2005, the veteran was noted 
to have a history of an inservice laceration of the dorsum of 
the left hand between the fourth and fifth metacarpals.  The 
examiner stated that the scar on the dorsum of the left hand 
measured one inch longitudinally by one-fourth inch at its 
widest paint.  The examiner described the scar as flat, of 
normal color, and nontender.  The examiner noted that the 
veteran reported that the scar hurt with strenuous use of the 
hand or repetitive use of the hand.  The examiner said that 
at the time of the examination, there was full functional 
ability with full range of motion of the wrist, the fingers, 
and the hand in general.  The veteran demonstrated very 
normal grip strength and normal finger dexterity.  All 
metacarpal phalangeal joints demonstrated 90 degrees of 
flexion, the proximal interphalangeal joints 100 degrees, and 
the distal interphalangeal joints 75 degrees without pain.  
The diagnosis was small scar on the dorsum of the left hand 
with no functional impairment.  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, VA amended the rating criteria for 
evaluating skin disorders found in the Rating Schedule at 
38 C.F.R. § 4.118.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002).  The modifications to the Rating Schedule changed the 
criteria for rating scars under Diagnostic Codes 7800-7805.  

As noted earlier, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
VAOPGCPREC 7-03; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  

The former criteria provided that a superficial scar that is 
poorly nourished, with repeated ulceration, is rated 10 
percent disabling.  38 C.F.R. § 4.118 Diagnostic Code 7803 
(2001).  A superficial scar that is tender and painful on 
objective demonstration also is rated 10 percent disabling.  
38 C.F.R. § 4.118 Diagnostic Code 7804 (2001).  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118 Diagnostic Code 7805 (2001).  

The revised criteria provide that a superficial scar that is 
unstable is rated 10 percent disabling. 38 C.F.R. § 4.118 
Diagnostic Code 7803 (2004).  A superficial scar that is 
painful on examination is rated 10 percent disabling.  
38 C.F.R. § 4.118 Diagnostic Code 7804 (2004).  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118 Diagnostic Code 7805 (2004).  

A zero percent (noncompensable) rating is assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

The Board finds that as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  

In this case, at no time during the rating period is there 
evidence that the veteran's scar on the dorsal aspect of the 
left hand is poorly nourished or that it resulted in any 
limitation of function that would warrant a compensable 
evaluation under the prior or revised Diagnostic Codes 7803 
or 7805.  In this regard, while the veteran complained of 
paresthesia in the ulnar aspect of the left hand at the 
January 1997 VA examination and the examiner said this was 
consistent with a possible neuroma formation at the 
laceration site, later examination in March 1998 showed that 
the veteran was again shown to have a positive Tinel's sign, 
but it was noted to be on the right as well as the right, 
which was associated with bilateral carpal tunnel syndrome.  
This, in the Board's judgment outweighs the comment regarding 
a possible neuroma mentioned in the January 1997 examination 
report.  

Of note, however, is that starting with the September 2000 VA 
examination and thereafter, both at examinations and in 
hearing testimony, which the Board regards as credible, the 
veteran has reported pain at the scar site with prolonged 
grip or repetitive use of the left hand, or with cold and wet 
weather.  While physical examinations have not shown 
functional impairment, and there is no evidence of ulceration 
at the scar site, with application of the provisions of 
38 C.F.R. § 4.20, and resolving all doubt in favor of the 
veteran the Board finds that from the September 12, 2000, 
examination date the residuals of the inservice laceration 
may be rated as analogous to a painful and tender scar, which 
warrants a 10 percent rating under Diagnostic Code 7804 using 
either the prior or revised rating criteria.  

In summary, the Board finds that prior to September 12, 2000, 
the residuals of a laceration of the left hand were 
manifested primarily by well-healed, nontender scar without 
evidence of associated functional limitation of function of 
the left hand and that the preponderance of the evidence was 
against an initial compensable rating prior to that date.  
The Board further finds that with the use of staged ratings 
contemplated in Fenderson v. West, 12 Vet. App. 119 (1999), 
pain at the scar site on prolonged and repetitive use of the 
left hand may be rated as analogous to a painful scar under 
Diagnostic Code 7304 warranting a 10 percent rating starting 
as of the September 12, 2000, examination date.  


ORDER

An initial 10 percent rating for sinusitis is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

An initial compensable rating for residuals of a laceration 
of the dorsal aspect of the left hand prior to September 12, 
2000, is denied.  

An initial 10 percent rating is granted for residuals of a 
laceration of the dorsal aspect of the left hand from 
September 12, 2000, subject to the law and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


